DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1. The previous prior art rejection under Dodangeh el al (Synthesis and functionalization of polyamidoamine dendrimers with thiazol derivatives to prepare novel disperse dyes and their application on polyethylene terephthalate (PET) (Dyes and Pigments 116 (2015) 20-26) in view of Mennicke et al (US 6312679) and over Dodangeh in view of Mennicke and further in view of Bruhnke (US 573405), maintained and therefore it is proper to make this rejection FINAL.
 

Claim Rejections - 35 USC § 103
2.The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.   Claims 1-2, 4-11, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Dodangeh el al (Synthesis and functionalization of polyarnidoamine dendrimers with thiazol derivatives to prepare .
 
Note that content of rejected claim 20 is incorporated into independent claim 1.
As stated in the previous Office Action, Dodangeh and Mennicke do not teach tertiary amines as recited in new claim 20.
However, when Mennicke's diethylenetriamine uses in Dodangeh's synthesis, the resulting PAMAM polymer is equal to the one disclosed in Example 1 of instant application (see 0072 of printed Publication).


3.  Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Dodangeh in view of Mennicke as applied to claims 1-11 and 16-20 above, and further in view of Bruhnke (US 573405), cited in IDS and previous Office Action.

The rejection can be found in the NON-FINAL office action mailed 2/10/2021 and is herein incorporated by reference

Response to Arguments

Applicant's arguments filed 4/01/2021 have been fully considered but they are not persuasive. 
Applicant submits that Dodangeh does not teach the polymer C as claimed. 
However, the secondary reference (i.e. Mennicke) discloses such a polymer.


Applicant argues that Mennicke does not teach polymer structures obtained from the Michael addition and subsequent polycondensation as defined in claim 1 for compound C.
However, The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974).  
A demonstration of unexpected results, demonstrated advantage of Applicant’s polyamidoimide polymer over Mennicke’s one is recommended.

Applicant submits that the structure disclosed in Example 1 of the instant Specification represents a statistical constitution and does not conform to the structures required according to Dodangeh and the teachings of Mennicke are not suited to be incorporated into the reaction of Dodangeh without straying from the precise structures required by Dodangeh.

However, such statement does not have any factual support.  Examiner suggests that experimental results, supporting the statement above could be represented.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LISTVOYB whose telephone number is (571)272-6105.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





GL
/GREGORY LISTVOYB/Primary Examiner, Art Unit 1765